DETAILED ACTION
This Office Action is in response Applicant’s Application filed on September 9, 2021.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,184,450. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are broader in scope and thus encompass the subject matter already claimed in allowed U.S. Patent No. 11,184,450.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Giladi.
As per claims 1, 10 and 19, Giladi discloses a method, apparatus and non-transitory computer-readable storage medium for receiving media data, the method comprising: 
receiving a media presentation description (MPD) file including an essential property descriptor (paragraphs 0007, 0032 and 0036; Giladi discloses receiving a media presentation description with an essential property descriptor) that is associated with a session-based description (SBD) file and includes a key-value element (paragraph 0046; Giladi discloses a session-based description that includes attributes); 
determining a value in the SBD file corresponding to a key in the key-value element (paragraph 0046; Giladi discloses a session-based description that includes attributes); and 
sending a request to a server based on the corresponding value (paragraphs 0045; Giladi discloses a session-based description that includes information identifying a session and sending this information to the server to download data).
As per claims 2, 11 and 20, Giladi discloses:
wherein the essential property descriptor includes an attribute indicating uniform resource locator (URL) information for the SBD file (paragraph 0008).
As per claim 3 and 12
wherein the essential property descriptor is included at one of an MPD level, a period level, an adaptation set level, and a representation level (paragraph 0008).
As per claims 4 and 13, Giladi further discloses:
constructing a query of the request based on the corresponding value (paragraph 0046).
As per claims 5 and 14, Giladi further discloses:
determining whether the key in the key-value element is included in the SBD file (paragraph 0046).
As per claims 6 and 15, Giladi discloses:
wherein the determining the value in the SBD file includes determining the value in the SBD file corresponding to the key in the key-value element based on the key in the key-value element being included in the SBD file (see Table 4, paragraph 0046).
As per claims 7 and 16, Giladi further discloses:
determining a default value for the key based on the key in the key-value element not being included in the SBD file, the default value being included in the key-value element (paragraph 0046).
As per claims 8 and 17, Giladi discloses:
wherein the sending includes sending the request to the server based on the default value (paragraph 0046). 
As per claims 9 and 18, Giladi discloses:
wherein a multipurpose Internet mail extensions (MIME) type of the SBD file is not signaled (paragraph 0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
January 12, 2022